UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53620 NEULION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0469479 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Old Country Road, Plainview, New York (Address of principal executive offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of August 10, 2011, there were 139,868,063shares of the registrant’s Common Stock, $0.01 par value, outstanding. NEULION, INC. TABLE OF CONTENTS Page No. Part I. Financial Information Item 1. Financial Statements 1 Consolidated Balance Sheets as at June 30, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 2 Consolidated Statements of Equity for the Six Months Ended June 30, 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 SIGNATURES 29 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements NEULION, INC. CONSOLIDATED BALANCE SHEETS (Expressed in U.S. dollars, unless otherwise noted) June 30, December 31, (unaudited) $ $ ASSETS Current Cash and cash equivalents Accounts receivable, net of allowance for doubtful accounts of $57,631and $60,555, respectively Other receivables Inventory (note 4) Prepaid expenses and deposits Due from related parties (note 6) Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other assets Total assets LIABILITIES AND EQUITY Current Accounts payable Accrued liabilities Due to related parties (note 6) — 26 Deferred revenue Total current liabilities Long-term deferred revenue Other long-term liabilities Total liabilities Redeemable preferred stock, net (note 12) Class 3 Preference Shares (par value: $0.01; authorized: 17,176,818; issued and outstanding: 17,176,818) Class 4 Preference Shares (par value: $0.01; authorized: 10,912,265; issued and outstanding: 10,912,265) — Total redeemable preferred stock NeuLion, Inc. stockholders' equity Common stock (par value: $0.01; authorized: 300,000,000; issued and outstanding: 139,868,063 and 139,180,279, respectively) Additional paid-in capital Promissory notes receivable ) ) Accumulated deficit ) ) Total NeuLion, Inc. stockholders’ equity Non-controlling interest Total equity Total liabilities and equity See accompanying notes 1 Table of Contents NEULION, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) (Expressed in U.S. dollars, unless otherwise noted) Three months Six months ended ended June 30, June 30, $ Revenue Services revenue Equipment revenue Costs and expenses Cost of services revenue, exclusive of depreciation and amortization shown separately below Cost of equipment revenue Selling, general and administrative, including stock-based compensation (note 9) Depreciation and amortization Operating loss ) Other income (expense) Unrealized gain on derivative (note 13) — — Gain (loss) on foreign exchange ) ) ) Investment income ) Net and comprehensive loss ) Net loss attributable to non-controlling interest — — Net and comprehensive loss attributable to controlling interest ) Adjustment to the carrying amount of redeemable preferred stock — — Net and comprehensive loss attributable to NeuLion, Inc. common stockholders ) Net loss per weighted average number of shares outstanding - basic and diluted (note 7) Weighted average number of shares outstanding - basic and diluted (note 7) See accompanying notes 2 Table of Contents NEULION, INC. CONSOLIDATED STATEMENTS OF EQUITY (unaudited) (Expressed in U.S. dollars, unless otherwise noted) Non- Additional Promissory Accumulated controlling Total Common stock paid-in capital notes deficit interest equity # $ Balance, December 31, 2010 ) ) Accretion of issuance costs on Class 3 Preference Shares — — ) — — — ) Adjustment to the carrying amount of Class 3 Preference Shares — Stock-based compensation: Issuance of common stock under Directors’ Compensation Plan — Issuance of common stock to consultant for services — Stock options, warrants and other compensation — Net loss — ) ) ) Balance, June 30, 2011 ) ) See accompanying notes 3 Table of Contents NEULION, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (Expressed in U.S. dollars, unless otherwise noted) Three months Six months ended ended June 30, June 30, $ OPERATING ACTIVITIES Net loss ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Stock-based compensation Unrealized gain on derivative — ) — ) Changes in operating assets and liabilities Accounts receivable ) Inventory ) Prepaid expenses, deposits and other assets ) Other receivables Due from related parties Accounts payable ) Accrued liabilities ) ) Deferred revenue ) Long-term liabilities ) Due to related parties ) ) Cash used in operating activities ) INVESTING ACTIVITIES Purchase of property, plant and equipment ) Cash used in investing activities ) FINANCING ACTIVITIES Private placement, net — — Proceeds from exercise of stock options — — Cash provided by financing activities Net increase (decrease) in cash and cash equivalents during the period ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period See accompanying notes 4 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited 1. Nature of Operations NeuLion, Inc. (“NeuLion” or the “Company”) is a leading IPTV company that provides a comprehensive suite of technology and digital services. “IPTV” refers to the distribution of streamed audio, video and other multimedia content over a broadband network. Through IPTV, the Company builds and manages private networks for its customers that are used to deliver live and on-demand sports, international, entertainment and variety programming to subscribers and pay-per-view customers. The Company also offers its customers a complete web platform that includes e-commerce tools, ticketing solutions and hosting services. In addition, the Company streams international programming via proprietary websites targeted to specific communities. The Company’s core business objective is to enter into agreements with companies seeking to reach target audiences through their own private networks and to provide them with complete IPTV services. These companies in turn are able to use the Company’s services to reach more consumers and to grow their brands and revenues. The Company also acquires the rights to certain international content from television broadcasters, which is then streamed to end users through the Company’s proprietary networks. 2. Basis of Presentation and Significant Accounting Policies The Company’s accounting policies are consistent with those presented in our annual consolidated financial statements as at December 31, 2010.These interim unaudited consolidated financial statements do not include all footnote disclosures required by U.S. generally accepted accounting principles (“GAAP”) for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements, including the notes thereto, for the year ended December 31, 2010 as they appear in the Company’s Annual Report on Form 10-K. These financial statements were prepared in conformity with U.S. GAAP, which requires management to make certain estimates that affect the reported amounts in the interim unaudited consolidated financial statements, and the disclosures made in the accompanying notes. Despite the Company’s intention to establish accurate estimates and use reasonable assumptions, actual results may differ from these estimates.All significant intercompany transactions and accounts have been eliminated on consolidation. In the opinion of management, these interim unaudited consolidated financial statements contain all of the adjustments of a normal and recurring nature necessary to present fairly the Company’s financial position as at June 30, 2011 and December 31, 2010 and the results of operations and cash flows for the three and six months ended June 30, 2011 and 2010. Revenue recognition The Company, at the request of certain customers, enters into “bill and hold” arrangements.The Company accounts for its bill and hold revenue arrangements consistent with the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 605, “Revenue Recognition,” and recognizes revenue when the risk of ownership has passed to the customer and a fixed commitment to purchase the goods is received.The Company does not retain any specific performance obligations such that the earning process is not complete and ordered goods are segregated from the Company’s inventory and not available to fulfill other orders.Inventory consists of finished goods.Foreach ofthe three and six months ended June 30, 2011, the Company recognized $586,500 in revenue associated with these arrangements (three and six months ended June 30, 2010 - $414,000 and $586,500, respectively). 5 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited Recently issued accounting standard In October2009, the FASB issued Accounting Standards Update (“ASU”)2009-13, “Multiple-Deliverable Revenue Arrangements” (“ASU 2009-13”). ASU 2009-13 amends guidance included within ASC Topic 605-25 to require an entity to use an estimated selling price when vendor-specific objective evidence or acceptable third-party evidence does not exist for any products or services included in a multiple-element arrangement.The arrangement consideration should be allocated among the products and services based upon their relative selling prices, thus eliminating the use of the residual method of allocation.ASU 2009-13 also requires expanded qualitative and quantitative disclosures regarding significant judgments made and changes in applying this guidance. ASU 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. Early adoption and retrospective application are also permitted. The Company adopted ASU 2009-13 on January1, 2011, and its application did not have a material impact on the Company’s interim consolidated financial statements. Advertising Advertising costs are expensed as incurred and totaled $274,262and $444,591for the three and six months ended June 30, 2011, respectively (three and six months ended June 30, 2010 - $341,593 and $588,185, respectively). Comparative information Certain prior period information was reclassified to conform with the current period’s presentation. 3.Business Combinations TransVideo International Ltd. (“TransVideo”) On October 1, 2010, the Company completed the acquisition of 100% of the outstanding securities of TransVideo in exchange for 22,000,802 shares of common stock of the Company valued at $8,515,641.TransVideo’s passive investment in KyLinTV, Inc. (“KyLinTV”), an IPTV company, was not included as part of the transaction.TransVideo is a public Internet-based IPTV technology and solution provider headquartered in Beijing, China. It develops proprietary hardware designs and software for encoders and transcoders, IPTV set top boxes(“STBs”), digital media storage boxes, public IPTV media servers, signal transfer and monitoring equipment and software that acts as a public IPTV player. TransVideo was, and KyLinTV is, controlled by Charles B. Wang, the Chairman of the Board of Directors of the Company. The following table summarizes the preliminary fair values of the assets acquired and liabilities assumed at the date of acquisition: As at October 1, 2010 Cash $ Other current assets Property, plant and equipment Intangible assets Goodwill Total assets Current liabilities ) Non-controlling interest ) Net assets acquired $ 6 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited Of the $2,123,000 of acquired intangible assets, $100,000was assigned to the TransVideo brand, $423,000was assigned to customer relationships and $1,600,000 was assigned to completed technology.None of the intangible assets are expected to be deductible for tax purposes. All of the $4,701,076of goodwill was assigned to the Company as a whole as it operates in one segment.The goodwill is not expected to be deductible for tax purposes. As noted above, the purchase price allocation of the tangible and intangible assets is preliminary and may be adjusted as a result of obtaining additional information regarding preliminary estimates of fair values made at the date of purchase. Pro forma The results of operations for NeuLion and TransVideo have been included in the Company’s consolidated statements of operations since the completion of the acquisition on October 1, 2010.The following unaudited pro forma financial information presents the combined results of NeuLion and TransVideo for the three and six month periods as if the acquisition had occurred at the beginningof2010: Unaudited Pro Forma Three months Six months ended ended June 30 June 30, $ (unaudited (unaudited (unaudited (unaudited actual) pro forma) actual) pro forma) Total revenue Cost of services revenue, exclusive of depreciation and amortization shown separately below ) Cost of equipment revenue ) Selling, general and administrative expenses ) Stock-based compensation ) Depreciation and amortization ) Operating loss ) Net loss attributable to common stockholders ) Net loss per weighted average number of shares outstanding – basic and diluted ) In determining the pro forma amounts above, the Company made adjustments to depreciation and amortization as a result of the revised fair values of tangible and intangible assets recorded as a result of the acquisition. 7 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited 4. Inventory Inventory consists of the following: June 30, December 31, $ $ Raw materials Finished goods 5. Economic Dependence and Concentration of Credit Risk As at June 30, 2011, two customers accounted for 40% of accounts receivable as follows: 29% and 11%. For the three and six months ended June 30, 2011, one customer accounted for 14% of revenue. There were no significant concentrations of accounts receivable or revenue in 2010. 6. Related Party Transactions The Company has entered into certain transactions and agreements in the normal course of operations with related parties.Significant related party transactions are as follows: KyLinTV KyLinTV is an IPTV company that is controlled by the Chairman of the Board of Directors of the Company.On June 1, 2008, the Company entered into an agreement with KyLinTV to build and deliver the setup and back office operations for KyLinTV’s IPTV service.The Company also provides and charges KyLinTV for administrative and general corporate support.For each of the periods presented, the amounts earned for these administrative and general corporate services provided by the Company for the three and six months ended June 30, 2011 were $69,877and $164,194, respectively (three and six months ended June 30, 2010 - $105,008 and $250,109, respectively). New York Islanders Hockey Club, L.P. (“New York Islanders”) The Company provides IT-related professional and administrative services to the New York Islanders, a professional ice hockey club that is owned by the Chairman of the Board of Directors of the Company. Renaissance Property Associates, LLC (“Renaissance”) Renaissance is a real estate management company owned by the Chairman of the Board of Directors of the Company.In June 2009, the Company signed a sublease agreement with Renaissance for office space in Plainview, New York.Rent expense paid by the Company to Renaissance of $102,733and $205,466, inclusive of taxes and utilities, is included in selling, general and administrative expense for the three and six months ended June 30, 2011, respectively (three and six months ended June 30, 2010 - $102,333 and $205,960, respectively). 8 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited Smile Train, Inc. (“Smile Train”) The Company provides IT-related professional services to Smile Train, a public charity whose founder and significant benefactor is the Chairman of the Board of Directors of the Company. The Company recognized revenue from related parties for the three and six months ended June 30, 2011 and 2010 as follows: Three months Six months ended ended June 30, June 30, $ New York Islanders Renaissance Smile Train KyLinTV As at June 30, 2011 and December 31, 2010, the amounts due from (to) related parties are as follows: June 30, December 31, $ $ New York Islanders ) Renaissance — 70 KyLinTV 7. Loss Per Share Basic loss per share is computed by dividing net loss for the period by the weighted average number of shares of common stock outstanding for the period. Diluted loss per share is computed by dividing net loss for the period by the weighted average number of shares of common stock and dilutive potential shares of common stock outstanding.For the three and six months ended June 30, 2011 and 2010, diluted earnings per share excludes the effect of potential shares of common stock, as their inclusion would be anti-dilutive due to the losses recorded by the Company. 9 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited The following table summarizes the potential shares of common stock that were outstanding as at June 30, 2011 and 2010 but were not included in the computation of diluted loss per share as their effect would have been anti-dilutive: June 30, June 30, # # Stock options Restricted share units — Stock appreciation rights Warrants Retention warrants Restricted stock — Class 3 Preference Shares — Class 4 Preference Shares — 8.Contingencies During the ordinary course of business activities, the Company may be contingently liable for litigation and a party to claims.Management believes that adequate provisions have been made in the accounts where required.Although the extent of potential costs and losses, if any, is uncertain, management believes that the ultimate resolution of such contingencies will not have an adverse effect on the consolidated financial position or results of operations of the Company. 9.Stock Option and Stock-Based Compensation Plans The following table shows the breakdown of total stock-based compensation expense included in the Company’s interim consolidated statement of operations: Three months Six months ended ended June 30, June 30, $ Stock options and warrants Restricted share units — — Stock appreciation rights ) Directors’ compensation Escrowed shares — — Consultant compensation ) — — Restricted stock — — 10. Segmented Information The Company operates as one reportable segment to provide end-to-end enterprise-level IPTV and other professional services.Substantially all of Company’s revenues originate from, and long-lived assets are located in, the United States. 10 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited 11. Income Taxes The Company accounts for income taxes in accordance with ASC Topic 740, “Income Taxes Recognition”.There were no accrued interest or penalties associated with uncertain tax positions as of June 30, 2011 or December 31, 2010. The Company’s effective tax rate is zero due to current year losses and the associated valuation allowance on the Company’s net operating losses. 12.Redeemable Preferred Stock The Company has 50,000,000 authorized shares of preferred stock, $0.01 par value per share, of which 17,176,818 shares have been designated as Class 3 Preference Shares and 10,912,265 have been designated as Class 4 Preference Shares. Class 3 Preference Shares On September 29, 2010, the Company issued 17,176,818 Class 3 Preference Shares, at a price of CDN$0.60 per share in a private offering, for aggregate gross proceeds of $10,000,000.Expenses related to the share issuance were $245,662.The principal terms of the Class 3 Preference Shares are as follows: Voting rights – The Class 3 Preference Shares have voting rights (one vote per share) equal to those of the Company’s common stock. Dividend rights – The Class 3 Preference Shares carry a fixed cumulative dividend, as and when declared by our Board of Directors, of 8% per annum, accrued daily, compounded annually and payable in cash upon a liquidation event for up to five years, as well as the right to receive any dividends paid to holders of common stock. Conversion rights – The holders of the Class 3 Preference Shares have the right to convert any or all of their Class 3 Preference Shares, at the option of the holder, at any time, into common stock on a one for one basis.In addition, the Class 3 Preference Shares will automatically be converted into common stock in the event that the holders of a majority of the outstanding Class 3 Preference Shares consent to such conversion.In the event of conversion to common stock, accrued but unpaid dividends shall be paid in cash and shall not increase the number of shares of common stock issuable upon such conversion. Redemption rights– At any time after five years from the date of issuance, the holders of a majority of the Class 3 Preference Shares may elect to have the Company redeem the Class 3 Preference Shares for an amount equal to CDN$0.60 per Class 3 Preference Share plus all accrued and unpaid dividends (the “Class 3 Redemption Amount”). At any time after five years from the date of issuance, the Company may, at its option, redeem the Class 3 Preference Shares for an amount equal to CDN$0.60 per Class 3 Preference Share plus all accrued and unpaid dividends. On June 7, 2011, shareholders of the Company approved a resolution to amend the Company’s Certificate of Incorporation to change the Redemption Amount (as defined in the Certificate of Incorporation) of the Class 3 Preference Shares from CDN$0.60 to US$0.58218 per share, plus all accrued and unpaid dividends thereon. Liquidation entitlement – In the event of any liquidation, dissolution or winding up of the Company, the holders of the Class 3 Preference Shares shall be entitled to receive, in preference to the holders of common stock, an amount equal to the aggregate Class 3 Redemption Amount. 11 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited Other provisions – There will be proportional adjustments for stock splits, stock dividends, recapitalizations and the like. Accounting for Class 3 Preference Shares If certain criteria are met, companies must bifurcate conversion options from their host instruments and account for them as free-standing derivative instruments.The Company has evaluated the conversion option on the Class 3 Preference Shares and determined that the embedded conversion option should not be bifurcated.Additionally, the Company analyzed the conversion feature and determined that the effective conversion price was higher than the market price at the date of issuance; therefore, no beneficial conversion feature was recorded.The Company has classified the Class 3 Preference Shares as temporary equity because they are redeemable upon the occurrence of an event that is not solely within the control of the issuer.As noted above, the holders of the Class 3 Preference Shares may demand redemption at any time after five years from the date of issuance. As the redemption amount was denominated in Canadian dollars, the Company re-measured the redeemable preferred stock amount recorded in the consolidated balance sheet each period, based on prevailing exchange rates.The resulting adjustment, along with the accretion of the issuance costs, was recorded in stockholders’ equity. As a result of the aforementioned change in the Class 3 Redemption Amount, from CDN$0.60 to US$0.58218 per share, the Company has adjusted the carrying amount of the Class 3 Preference Shares at June 30, 2011 to US$10 million. Class 4 Preference Shares On June 29, 2011, the Company issued 10,912,265 Class 4 Preference Shares, at a price of $0.4582 per share in a private offering, for aggregate gross proceeds of $5,000,000.Expenses related to the share issuance were $96,094.The principal terms of the Class 4 Preference Shares are as follows: Voting rights – The Class 4 Preference Shares have voting rights (one vote per share) equal to those of the Company’s common stock. Dividend rights – The Class 4 Preference Shares carry a fixed cumulative dividend at a rate of 8% per annum to be paid as and when declared by the Company’s Board of Directors.Notwithstanding the foregoing, such dividends are automatically payable in cash upon a liquidation event or redemption by the Company for up to five years. Conversion rights – The holders of the Class 4 Preference Shares have the right to convert any or all of their Class 4 Preference Shares, at the option of the holder, at any time, into common stock on a one for one basis.In addition, the Class 4 Preference Shares will automatically be converted into common stock in the event that the holders of a majority of the outstanding Class 4 Preference Shares consent to such conversion.In the event of conversion to common stock, declared and accrued, but unpaid, dividends shall be paid in shares of common stock based on a conversion price equal to the trading price of the common stock at the close of business on the last trading day prior to the date of conversion. Redemption rights– At any time after five years from the date of issuance, the holders of a majority of the Class 4 Preference Shares may elect to have the Company redeem the Class 4 Preference Shares for an amount equal to $0.4582 per Class 4 Preference Share plus all declared and accrued, but unpaid dividends (the “Class 4 Redemption Amount”).At any time after five years from the date of issuance, the Company may, at its option, redeem the Class 4 Preference Shares for an amount equal to $0.4582 per Class 4 Preference Share plus all accrued and unpaid dividends. 12 Table of Contents NEULION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars, unless otherwise noted) Information as at June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited Liquidation entitlement – In the event of any liquidation, dissolution or winding up of the Company, the holders of the Class 4 Preference Shares shall be entitled to automatically receive, in preference to the holders of common stock and Class 3 Preference Shares, an amount equal to the aggregate $0.4582 per Class 4 Preference Share plus all accrued and unpaid dividends. Other provisions – There will be proportional adjustments for stock splits, stock dividends, recapitalizations and the like. Accounting for Class 4 Preference Shares If certain criteria are met, companies must bifurcate conversion options from their host instruments and account for them as free-standing derivative instruments.The Company has evaluated the conversion option on the Class 4 Preference Shares and determined that the embedded conversion option should not be bifurcated.Additionally, the Company analyzed the conversion feature and determined that the effective conversion price was higher than the market price at the date of issuance; therefore, no beneficial conversion feature was recorded.The Company has classified the Class 4 Preference Shares as temporary equity because they are redeemable upon the occurrence of an event that is not solely within the control of the issuer. 13. Derivative Instruments Effective January 1, 2009, the Company adopted ASC Topic 815-40, “Derivatives and Hedging” (“ASC 815-40”). ASC 815-40 states that an equity-linked financial instrument will not be considered indexed to the entity’s own stock if the strike price is denominated in a currency other than the issuer’s functional currency. ASC 815-40 specifies that a contract will not be treated as a derivative if it meets the following conditions:(a) indexed to the Company’s own stock; and (b) classified in shareholders’ equity in the Company’s statement of financial position.The Company’s outstanding warrants denominated in Canadian dollars were not considered to be indexed to its own stock because the exercise price was denominated in Canadian dollars and the Company’s functional currency is United States dollars.Therefore, these warrants were treated as derivative financial instruments and recorded at their fair value as liabilities.All of the Company’s other outstanding convertible instruments are considered to be indexed to the Company’s stock, because their exercise prices are denominated in the same currency as the Company’s functional currency, and are included in stockholders’ equity. The Company’s only derivative instruments were 11,000,000 warrants, the exercise price for which was denominated in a currency other than the Company’s functional currency, as follows: · 5,500,000 Series A warrants exercisable at Cdn$1.25 that expired on October 20, 2010. · 5,500,000 Series B warrants exercisable at Cdn$1.50 that expired on October 20, 2010. These warrants were recorded at their relative fair values at issuance and continued to be recorded at fair value at each subsequent balance sheet date.Any change in value between reporting periods was recorded as other income (expense). The fair value of these warrants was estimated using the Black-Scholes-Merton option-pricing model. On October 20, 2010, these warrants expired.The Company recorded an unrealized gain of $319,000 and $1,318,900 in other income (expense) on the consolidated statements of operations for the three and six months ended June 30, 2010, respectively, related to the change in the fair value of these warrants. 13 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations This management’s discussion and analysis (“MD&A”) of the financial condition and results of operations of the Company should be read in conjunction with our unaudited consolidated financial statements and accompanying notes for the three and six months ended June 30, 2011 and 2010, which have been prepared in accordance with United States generally accepted accounting principles (“GAAP”).All dollar amounts are in U.S. dollars (“US$” or “$”) unless stated otherwise.As at August 5, 2011, the Bank of Canada noon rate for conversion of United States dollars to Canadian dollars (CDN$) was US$1 to CDN$0.9843. Our MD&A is intended to enable readers to gain an understanding of our current results and financial position.To do so, we provide information and analysis comparing the results of operations and financial position for the current period to those of the preceding comparable period.We also provide analysis and commentary that we believe is required to assess our future prospects.Accordingly, certain sections of this MD&A contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2010 and below in the section titled “Cautions Regarding Forward-Looking Statements” and that could have a material impact on future prospects.Readers are cautioned that actual results could vary from those forecasted in this MD&A. Cautions Regarding Forward-Looking Statements This MD&A contains certain forward-looking statements that reflect management’s expectations regarding our growth, results of operations, performance and business prospects and opportunities. Statements about our future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements. Wherever possible, words such as “may,” “will,” “should,” “could,” “expect,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” or “potential” or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management’s current beliefs and are based on information available to management as of the date of this MD&A. Forward-looking statements involve significant risk, uncertainties and assumptions. Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. Although the forward-looking statements contained in this MD&A are based upon what management believes to be reasonable assumptions, we cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this MD&A and we assume no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: our ability to integrate the operations of TransVideo with our own; our ability to increase revenue; general economic and market segment conditions; our customers’ subscriber levels; the financial health of our customers;our ability to pursue and consummate acquisitions in a timely manner; our continued relationships with our customers; our ability to negotiate favorable terms for contract renewals; competitor activity; product capability and acceptance rates; technology changes; foreign exchange risk; interest rate risk; and credit risk.A more detailed assessment of the risks that could cause actual results to materially differ from current expectations is contained in Item 1A, “Risk Factors,” of our Annual Report on Form 10-K for the year ended December 31, 2010 available on www.sec.gov and www.sedar.com. 14 Table of Contents Overview We are a leading IPTV company that provides a comprehensive suite of technology and digital services. “IPTV” refers to the distribution of streamed audio, video and other multimedia content over a broadband network. Through IPTV, we build and manage private networks for our customers that are used to deliver live and on-demand sports, international, entertainment and variety programming to subscribers and pay-per-view customers. We also offer our customers a complete web platform that includes e-commerce tools, ticketing solutions andhosting services. In addition, we streaminternational programming via proprietary websites targeted to specific communities. Our core business objective is to enter into agreements with companies seeking to reach target audiences through their own private networks and to provide them with complete IPTV services. These companies in turn are able to use our services to reach more consumers and to grow their brands and revenues. We also acquire the rights to certain international content from television broadcasters, which is then streamed to end users through our proprietary networks. We believe the increasing popularity of Internet-connected devices, coupled with the accelerating worldwide adoption of broadband Internet connections, will fuel long-term growth in the number of consumers viewing IP-based content.Our short-term financial objectives are to increase revenues and to achieve positive net cash flows.Our long-term financial objective is to increase shareholder value.To achieve these objectives, we intend to grow our business with our existing customer base as well as enter into agreements with new customers. We use the term “organic” to refer to the period-over-period changes in our revenues and expenses, excluding the revenues and expenses of TransVideo (acquisition completed October 1, 2010).This permits readers to better compare current period and prior period revenues and expenses, and to understand changes that have occurred, without regard to the effect of the acquisition of TransVideo. Overall Performance – Three months ended June 30, 2011 vs three months ended June 30, 2010 Highlights Ø Services Revenue, which is our recurring revenue stream, increased by $2.1 million, or 32%, as compared to the prior period. Ø Cost of Services Revenue, exclusive of depreciation and amortization, as a percentage of Services Revenue, decreased by 4%, as compared to the prior period. Ø Non-GAAP Adjusted EBITDA (as defined below) improved by $1.8 million, or 53%, as compared to the prior period. Overview Revenue for the three months ended June 30, 2011 was $10.0million, an increase of $2.7million, or 37%, from $7.3million for the three months ended June 30, 2010.The revenue growth was due to the following: · organic growth of $2.3million; and · revenue from TransVideo of $0.4million. The organic revenue growth of $2.3million was due to an increase in our services revenue of $2.1million and increase in our equipment revenue of $0.2million. Our net loss attributable to common stockholders for the three months ended June 30, 2011 was $2.9million, or a loss of $0.02per basic and diluted share of common stock, compared with a net loss of $5.7 million, or a loss of $0.05 per basic and diluted share of common stock, for the three months ended June 30, 2010.The improvement in net loss attributable to common stockholders of $2.8million, or 49%, was due to the following: · an increase in total revenue of $2.7million; · a decrease in stock-based compensation of $1.0million (non-cash item); and · an adjustment to the carrying amount of Class 3 Preference Shares of $0.4million for the three months ended June 30, 2011 (non-cash item). offset by the following: · an increase in cost of revenue, exclusive of depreciation and amortization of $0.8million; 15 Table of Contents · an increasein selling, general and administrative expenses, excluding stock-based compensation of $0.1million; · an increase in depreciation and amortization of $0.1million (non-cash item); and · an unrealized gain on derivative of $0.3million for the three months ended June 30, 2010 (non-cash item). Our non-GAAP Adjusted EBITDA loss (as defined below) was $1.6million for the three months ended June 30, 2011, compared with $3.4millionfor the three months ended June 30, 2010.The improvement in non-GAAP Adjusted EBITDA loss was due to the impact of the items noted in the net loss discussion above. We report non-GAAP Adjusted EBITDA loss because it is a key measure used by management to evaluate our results and make strategic decisions about the Company, including potential acquisitions.Non-GAAP Adjusted EBITDA loss represents net loss before interest, income taxes, depreciation and amortization, stock-based compensation, unrealized gain/loss on derivatives, investment income, non-controlling interests and foreign exchange gain/loss.This measure does not have any standardized meaning prescribed by U.S. GAAP and therefore is unlikely to be comparable to the calculation of similar measures used by other companies, and should not be viewed as an alternative to measures of financial performance or changes in cash flows calculated in accordance with U.S. GAAP. The reconciliation from consolidated net loss to non-GAAP Adjusted EBITDA loss is as follows: Three months ended, June 30, $ $ Net loss ) ) Depreciation and amortization Stock-based compensation Unrealized gain on derivative 0 ) Investment income and foreign exchange gain/loss ) ) Non-GAAP Adjusted EBITDA loss ) ) Overall Performance – Six months ended June 30, 2011 vs six months ended June 30, 2010 Highlights Ø Services Revenue, which is our recurring revenue stream, increased by $4.2 million, or 30%, as compared to the prior period. Ø Cost of Services Revenue, exclusive of depreciation and amortization, as a percentage of Services Revenue, decreased by 5%, as compared to the prior period. Ø Non-GAAP Adjusted EBITDA (as defined below) improved by $2.8 million, or 43%, as compared to the prior period. 16 Table of Contents Overview Revenue for six months ended June 30, 2011 was $19.9million, an increase of $4.8million, or 32%, from $15.1million for the six months ended June 30, 2010.The revenue growth was due to the following: · organic growth of $4.2million; and · revenue from TransVideo of $0.6million. The organic revenue growth of $4.2million was due to an increase in our services revenue. Our net loss attributable to common stockholders for the six months ended June 30, 2011 was $7.0million, or a loss of $0.05per basic and diluted share of common stock, compared with a net loss of $9.2 million, or a loss of $0.08 per basic and diluted share of common stock, for the six months ended June 30, 2010.The improvement in net loss attributable to common stockholders of $2.2million, or 24%, was due to the following: · an increase in total revenue of $4.8million; · a decrease in stock-based compensation of $0.8million (non-cash item); and · an adjustment to the carrying amount of Class 3 Preference Shares of $0.2million for the six months ended June 30, 2011 (non-cash item). offset by the following: · an increase in cost of revenue, exclusive of depreciation and amortization of $1.0million; · an increasein selling, general and administrative expenses, excluding stock-based compensation of $1.0million; · an increase in depreciation and amortization of $0.3million (non-cash item); and · an unrealized gain on derivative of $1.3million for the six months ended June 30, 2010 (non-cash item). Our non-GAAP Adjusted EBITDA loss was $3.7million for the six months ended June 30, 2011, compared with $6.4millionfor the six months ended June 30, 2010.The improvement in non-GAAP Adjusted EBITDA loss was due to the impact of the items noted in the net loss discussion above. The reconciliation from consolidated net loss to non-GAAP Adjusted EBITDA loss is as follows: Six months ended, June 30, $ $ Net loss ) ) Depreciation and amortization Stock-based compensation Unrealized gain on derivative 0 ) Investment income and foreign exchange loss ) Non-GAAP Adjusted EBITDA loss ) ) 17 Table of Contents OPERATIONS Revenue We earn revenue in two broad categories: (i)Services revenue, which includes: · Subscriber revenue, which consists primarily of subscription, pay-per view and operations fees revenues and is recognized over the period of service or usage; · eCommerce revenue, which consists of advertising, merchandise, donor and ticketing revenues and is recognized as the service is performed; and · Technology revenue, which consists of set-up and transcoder revenue and is recognized over the life of the contract. (ii) Equipment revenue, which consists of the sale and rental of set top boxes (“STBs”) to content partners and/or end users and is recognized when title to an STB passes to the customer.Shipping revenue is included in equipment revenue. Cost and Expenses Cost of services revenue Cost of services revenue primarily consists of: ● Cost of subscriber revenue, which consists of: · royalty payments; · network operating costs; · bandwidth usage fees; and · colocation fees. ● Cost of eCommerce revenue, which consists of: · merchandising, donor and ticketing revenues, which have minimal associated costs as revenue is booked on a net basis; and · cost of advertising revenue, which is subject to revenue shares with the content provider. ● Cost of technology revenue, which consists of: · transcoder licenses purchased from third parties; and · maintenance costs for transcoders. Cost of equipment revenue Cost of equipment revenue primarily consists of purchases of STB products and parts for resale to customers.Shipping costs are included in cost of equipment revenue. Selling, general and administrative expenses, including stock-based compensation Selling, general and administrative (“SG&A”) costs, including stock-based compensation, include: ● Wages and benefits – represents compensation for our full-time and part-time employees as well as fees for consultants who we use from time to time; 18 Table of Contents · Stock-based compensation – represents the estimated fair value of our options, warrants and stock appreciation rights (“Convertible Securities”) for financial accounting purposes, prepared using the Black-Scholes-Merton model; · Marketing –representsexpenses for both global and local marketing initiatives that focus on various target sports properties and ethnic communities and include online and traditional marketing expenditures,search engine marketing and search engine optimization; · Professional fees – represents legal, accounting and recruiting fees; and · Other SG&A expenses –represents travel expenses, rent, office supplies, corporate IT services, credit card processing fees and other general operating expenses. RESULTS OF OPERATIONS Comparison of Three Months Ended June 30, 2011 to Three Months Ended June 30, 2010 Our consolidated financial statements for the three months ended June 30, 2011 and 2010 have been prepared in accordance with U.S. GAAP. (Unaudited) Change $ $ % Revenue Services revenue 32 % Equipment revenue % Total Revenue 37 % Costs and expenses Cost of services revenue, exclusive of depreciation and amortization shown separately below 19 % Cost of equipment revenue 53 % Selling, general and administrative,including stock-based compensation -11 % Depreciation and amortization 7
